Exhibit 10.25

 

Mr. J. Michael Gearon                                         
                        February 12, 2004

c/o American Tower Corporation

116 Huntington Avenue

Boston, MA 02116

 

Dear Michael:

 

As a team, we have accomplished a lot. You continue to make a great contribution
and I very much enjoy working with you. As we look toward building the future of
the company together, I want to confirm the terms of the relationship between
the company and yourself:

 

Cash Compensation

 

As of January 1, 2004 your annualized base salary was increased to four hundred
twelve thousand, five hundred dollars ($412,500.00) and your target cash bonus
for 2004 will be one hundred sixty five thousand dollars ($165,000.00), 40% of
your base salary. Thereafter, future salary and bonus targets will be as
recommended by me to the Compensation Committee.

 

Long Term Equity Incentive

 

For 2003, you will be awarded 520,000 options under the ATC Tower Systems, Inc.
1997 Stock Plan (as amended and restated on April 27, 1998, and as further
amended on March 9, 2000) (the “Stock Plan”). Future grants of equity-based
incentives will be as recommended by me to the Compensation Committee.

 

Perquisites and Benefits

 

You will continue to be eligible for all executive benefits to the same extent
as other similarly situated executives which include a $1,000 per month
automobile allowance and reimbursement of your annual insurance premium for one
automobile.

 

Severance

 

If your employment with the company is at any time terminated other than for
Cause, or if you decide to leave the company for Good Reason, you will receive
the following benefits:

 

  a. Bi-weekly payment of then-current salary prior to any material reduction,
if any, for 18 months after the date of termination and pro-rated target bonus;



--------------------------------------------------------------------------------

  b. Company paid medical and dental benefits for 18 months following your
termination which will run concurrent with COBRA coverage.

 

  c. Gross-up for excise tax, and any federal and state income or other taxes on
the gross-up payment (the “Gross Up”), so that you are held harmless, on an
after tax basis from the application of the excise tax in the event thatyou
receive or are deemed to receivepaymentsor benefits from the company or an
affiliate of thecompany, including severance payments and other payments or
benefits (“Severance Payments”), which constitute “parachute payments” within
the meaning of Sections 280G and 4999 of the Internal Revenue Code (“Code”) and
trigger excise taxes. In addition, you will be entitled to the gross-up benefit
defined in this item “c” of the Severance Benefit as a result of any accelerated
vesting of any or all of your options regardless of whether your employment with
the Company is terminated.

 

Furthermore, in the event your employment terminates for any reason other than
for Cause, your rights to participate in the Stock Plan will continue for the
duration of the vesting period of your then existing options provided however,
that this is accomplished through a mutually acceptable arrangement.

 

“Cause” is defined as willful or gross non-performance of duties or deliberate
actions (including fraud) that reasonably could be expected to materially and
adversely affect the company, as determined in good faith by the ATC Board of
Directors after notice and an opportunity to cure has been provided to you.
“Good Reason” is defined as termination by you of your employment at any time
within ninety days after (i) a material reduction in your responsibility from
your current role (ii) a material reduction in your cash compensation or
benefits (iii) a material change in, or termination of, this severance
arrangement or (iv) an unreasonable relocation of your principal office of more
than fifty miles from your existing principal office without your consent.

 

The aforementioned severance benefits are contingent on reaching a Separation
and Release Agreement between you and the company that would include customary
and reasonable release, non-compete, non-solicitation and non-disparagement
clauses in effect for a period of twelve months.

 

It’s been an exciting and successful run that we’ve had together so far. I’m
looking forward to delivering even more accomplishments from our team in the
future and serving our customers, financial stake holders, and employees with
excellence.

 

Best Regards,

/s/ James Taiclet

James Taiclet

Chief Executive Officer

 

Accepted    /s/ J. Michael Gearon